Case 1:19-cv-01388-CMA-KMT Document 71 Filed 08/25/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-01388-CMA-KMT

  RON RODRIGUEZ,

         Plaintiff,

  v.

  MARK A. PAYLER, in his official capacity,
  JACK CHRISTENSEN, in his official capacity, and
  TERRE DAVIS, in his official capacity.

         Defendants.


              ORDER AFFIRMING AND ADOPTING RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the August 10, 2020 Recommendation (Doc. #

  70) of Magistrate Judge Kathleen M. Tafoya, wherein she recommends that

  Defendants’ Motion for Judgment on the Pleadings (Doc. # 64) should be granted. The

  Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

  Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Doc. # 70 at 16–17.) Despite this advisement, no objections to Magistrate Judge

  Tafoya’s Recommendation have been filed by either party.
Case 1:19-cv-01388-CMA-KMT Document 71 Filed 08/25/20 USDC Colorado Page 2 of 2




         “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Tafoya, in addition to

  applicable portions of the record and relevant legal authority, the Court is satisfied that

  the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

  Civ. P. 72(a). Therefore, the Court ORDERS as follows:

     •   Magistrate Judge Tafoya’s Recommendation (Doc. # 70) is AFFIRMED AND

         ADOPTED as an order of this Court;

     •   Defendants’ Motion for Judgment on the Pleadings (Doc. # 64) is GRANTED;

     •   Defendants’ Motion for Summary Judgment (Doc. # 63) is DENIED AS MOOT;

         and

     •   The Clerk of the Court respectfully is DIRECTED to terminate this case.

         DATED: August 25, 2020


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge


                                               2
